DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (corresponding to Figs. 2A and 4A-4B) in the reply filed on 02/14/2022 is acknowledged. Applicant in the reply filed on 02/14/2022 recited that the elected Species I reads on claims 1-3 and 6-10. However, claims 6-8 depend on claims 4-5 which are directed towards a non-elected species II. As such, claims 4-8 are withdrawn from further consideration for being drawn to a non-elected species II. Claims 1-3 and 9-10 have been examined as set forth below. 

Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “the running change data” in lines 5-6 needs to be changed to “running change data”,  the phrase “the current data or the vertical acceleration data” in lines 7-8 needs to be changed to “current data or vertical acceleration data”, the phrase “the running speed data” in lines 9-10 needs to be changed to “running speed data”,  the phrase “the sensors” in line 12 needs to be changed to “the one or more sensors”, the phrase “the stride frequency data” in lines 20-21 needs to be changed to “stride frequency data”, and the phrase “the stride length data” in lines 24-25 needs to be changed to “stride length data”.  Appropriate corrections are required.
2 is objected to because of the following informalities:  the phrase “the sensor” in line 2 needs to be changed to “the one or more sensors”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the phrase “the running change data” in line 2 needs to be changed to “running change data”, the phrase “treadmill 1” in line 3 needs to be changed to “treadmill”, the phrase “the operation speed data” in line 4 needs to be changed to “operation speed data”, the phrase “the current data or the vertical acceleration data” in line 6 needs to be changed to “current data or vertical acceleration data”, the phrase “the stride frequency data” in line 9 needs to be changed to “stride frequency data”, and the phrase “the stride length data” in line 11 needs to be changed to “stride length data”.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons. Claim limitations “a claim 1, and the claim limitation “an off-ground recording unit” (used to define the current chatter starting point before the touchdown moment recording point of each cycle in the current data as an off-ground moment recording point) in claim 3, each, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (each of the above limitations include a generic placeholder (i.e. a touchdown recording unit, a stride frequency calculation unit, a stride length calculation unit, an off-ground recording unit) that is coupled with functional language (see above) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the current application, the disclosure is devoid of any structure that performs the functions in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purposes of examination, these limitations have been considered to have a corresponding structure of any one or more software and/or hardware components that perform the recited functions. Claims 2 and 3 are also rejected under 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason. Claim 10 recites the limitation "the sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Please note that claim 9, to which claim 10 depends on, recites “detecting the running change data…through sensors”, and as such , it is not clear to which sensor, “the sensor” in claim 10 is referring. Further clarification and appropriate correction is respectfully requested. For the purposes of examination, the claim has been examined as if reciting “wherein the sensors comprise a current sensor”. Applicant is suggested to either amend claim 10 to recite: “wherein the sensors comprise a current sensor” OR to amend claims 9 to recite: “through one or more sensors” and claim 10 to recite: “wherein the one or more sensors can be a current sensor”, to overcome this rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ashby et al. (US 2013/0035215 A1) in view of Daly et al. (US 2013/0165297 A1).
Regarding claim 1, Ashby teaches a running parameters detection system for treadmills (abstract), comprising: a treadmill (100), including a running belt (120), a motor (¶ [0007]) and an electronic circuit device electrically connected to the running belt and the motor (¶ [0007]-[0014]) in which the electronic circuit device has: one or more sensors (foot fall and lift monitors/sensor (i.e. 140, 240), abstract), which are used to detect the running change data generated by a user running on the running belt (abstract), wherein the running change data is the current data or the vertical acceleration data (¶ [0019], ¶ [0047]-[0048], ¶ [0061]); a speed recorder, which is used for detecting and recording the running speed data from the running belt of the treadmill (¶ [0039]-[0040], ¶ [0044], ¶ [0050], since the speed of the belt can be controlled according to inputs and/or adjusted to match the user’s walking or running speed and displayed to the user, such speed must be monitored/detected and recorded to provide the desired belt speed and/or to keep the user at a desired position (i.e. not too forward not too far back) and inform the user of such speed); a central processing electronic circuit assembly (i.e. 270, ¶ [0040]), which is connected to the sensors and the speed recorder and able to receive the running change data and the running belt operation speed data (¶ [0039]-[0040], ¶ [0048]-[0049], claim 1), wherein the central processing 
Ashby is silent about the stride length calculation unit being used to determine the stride length data based on the time between every two touchdown moment recording points and the running belt operation speed data; a transmission electronic circuit assembly, which is connected to the central processing electronic circuit assembly so as to transmit the data obtained from the calculations completed by the central processing electronic circuit assembly; and an electronic carrier, which can be connected to the electronic circuit device thereby receiving data calculated by the central processing electronic circuit assembly of the treadmill.  
Regarding claim 1, Daly teaches a running parameters detection system for treadmills, comprising: a treadmill (100), including a running belt (106), a motor (drive member, i.e. 208, Fig. 2, ¶ [0041], ¶ [0047]) and an electronic circuit device electrically connected to the running belt and the motor (Fig. 2) in which the electronic circuit device 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashby’s invention wherein the stride length calculation unit being used to determine the stride length data based on the time between every two touchdown moment recording points and the running belt operation speed data; a transmission electronic circuit assembly, which is connected to the central processing electronic circuit assembly so as to transmit the data obtained from the calculations completed by the central processing electronic circuit assembly; and an electronic carrier, which can be connected to the electronic circuit device thereby receiving data calculated by the central processing electronic circuit assembly of the treadmill as taught by Daly in order to reduce/minimize the number of components needed in the apparatus to determine various parameters (including the stride length), and to enable for convenient transmission of user’s running parameters to a physician/trainer for feedback and enable the users keep track of their running parameters and access such parameters when needed. 

Regarding claim 2, Ashby as modified by Daly teaches wherein the sensor can be a current sensor electrically connected to the motor thereby detecting the current data generated by the motor when the user is running on the running belt (Ashby: ¶ [0061]).  
Regarding claim 9, Ashby teaches a running parameters detection method for treadmills, comprising: detecting the running change data generated by a user running 
Ashby is silent about determining the stride length data based on the time between every two touchdown moment recording points and the running belt operation speed data; and transmitting the data calculated by the treadmill to an electronic carrier.  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashby’s invention with determining the stride length data based on the time between every two touchdown moment recording points and the running belt operation speed data; and transmitting the data calculated by the treadmill to an electronic carrier as taught by Daly in order to reduce/minimize the number of components needed in the apparatus to determine various parameters (including the stride length), and to enable for convenient transmission of user’s running parameters to a physician/trainer for feedback and 

Regarding claim 10, Ashby as modified by Daly teaches wherein the sensor (sensors) can be (comprise) a current sensor electrically connected to the motor thereby detecting the current data generated by the motor when the user is running on the running belt (Ashby: ¶ [0061]).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ashby in view of Daly as applied to claims 1-2 above, and further in view of “Treadmill Motor Current Value Based Walk Phase Estimation” by Ohki et al. (hereinafter referred to as “Ohki”).
Regarding claim 3, Ashby as modified by Daly teaches wherein the central processing electronic circuit assembly further includes an off-ground recording unit (Ashby: abstract, ¶ [0058], claim 20, foot lifts (off-ground) of a person can be determined). 
However, Ashby as modified by Daly is silent about the off-ground recording unit being used to define the current chatter starting point before the touchdown moment recording point of each cycle in the current data as an off-ground moment recording point. 
Regarding claim 3, Ohki teaches a running parameter detection system for treadmills, comprising, a treadmill, including a running belt and a motor and an electronic circuit device electrically connected to the running belt and the motor (Figs. 1 A. Qualitative relation of walk phase and motor current”), wherein the system includes touchdown/stance phase recording unit, which is used to define the lowest point of each cycle in the running change data as the touchdown/(onset of) stance phase moment recording point (as shown below), and an off-ground/swing phase recording unit which is used to define the current chatter starting point before the touchdown moment recording point of each cycle in the current data as an off-ground/swing phase moment recording point (as shown below).
[AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: textbox (The spike in the current is caused by heel strike which is the beginning of the stance phase. As such, the lowest point of each cycle in the running change data which is immediately before the spike is considered a touch down moment or the beginning of the stance phase (shown at the small circles))][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    564
    1055
    media_image1.png
    Greyscale

[AltContent: textbox (Off-ground/swing phase is used to define the current chatter starting point before the touchdown/onset of touchdown moment recording point of each cycle in the current data (within the larger dashed circle))]


.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0312473 A1 to Chu (pertinent to claims 1-3 and 9-10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHILA JALALZADEH ABYANEH/Examiner, Art Unit 3784